Citation Nr: 0417163	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for pernicious anemia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1980 and from March 1980 to October 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for pernicious anemia.  

In September 2003, this matter was remanded to the RO.  


FINDING OF FACT

The veteran's pernicious anemia had its onset in service.    


CONCLUSION OF LAW

Pernicious anemia was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Regulations that implement the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); cf. 
VAOPGCPREC 01-2004 (2004) ((holding that the Court's 
statements regarding the "fourth element" were dicta).

In a letter dated in April 2001, VA notified the veteran of 
the evidence needed to substantiate the claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The veteran was 
notified of the evidence the RO obtained in the statement of 
the case and the supplemental statements of the case.  In the 
November 2003 supplemental statement of the case, the RO 
notified the veteran of the need to submit relevant evidence 
in his possession.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim, but declined to specify a remedy where adequate 
notice was not provided prior to initial RO adjudication.  
Pelegrini v. Principi, 17 Vet. App. at 420-22.  In the 
present case, the VCAA notice was provided prior to the 
initial adjudication in June 2001.  The veteran did not 
submit additional evidence in response to the November 2003 
notice to submit evidence in his possession.  Therefore, he 
was not prejudiced by the delay in receiving this aspect of 
the required notice.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
VA treatment records were obtained.  There is no identified 
relevant evidence that has not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

The veteran was afforded VA examinations in June 2002 and 
April 2003 to determine whether the pernicious anemia had its 
onset in service or is related to the veteran's period of 
service.  In June 2003, VA obtained another medical opinion 
as to the etiology and date of onset of the pernicious 
anemia.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if primary anemia became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

Anemia, hypochromic-microcytic and megaloblastic, such as 
iron-deficiency and pernicious anemia, a noncompensable 
evaluation is assigned for where hemoglobin is 10gm/100ml or 
less and asymptomatic.  A 10 percent rating may be assigned 
where hemoglobin is 10gm/100ml or less, with findings such as 
weakness, easy fatigability or headaches.  38 C.F.R. § 4.117, 
Diagnostic Code 7700 (2003).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background
 
Service medical records dated in April 1994 indicate that the 
veteran reported feeling run down since the last visit.  An 
April 1994 separation examination indicates that the veteran 
had complaints of recent fatigue.  The report does not 
reflect a diagnosis of pernicious anemia.  An April 1994 
complete blood cell count (CBC) indicates that white blood 
cell count (WBC) was 5, red blood cell count (RBC) was 5, 
Hemoglobin (Hgb) was 14.9, and hematocrit (HCT) was 45.3.

A March 1998 VA treatment record indicates that the veteran 
had recently undergone a clinical work-up for anemia.  The 
veteran had undergone B12 and folate value tests, which were 
notable for B12 of 217, and folate of 8.1.  It was noted that 
the B12 value was the only abnormality among the tests, as it 
was low.  In March 1998, an intrinsic factor blocking 
antibody screen was positive.  It was noted that the veteran 
would begin B12 injections following that visit.  The 
treating physician indicated that the veteran would be 
followed up in several months for the macrocytic anemia to 
see if he resolved with monthly B12 injections.  

At a hearing before a decision review officer at the RO in 
May 2002, the veteran and his representative stated that on 
service discharge examination in 1994, the veteran reported 
swollen and painful joints, eye deficiency, vision 
deficiencies, ear, nose and throat infections, shortness of 
breath, cramps in the legs, arthritis, and stomach 
indigestion problems, all things which can be characterized 
by pernicious anemia.  The veteran also testified that on 
discharge, he felt tired and told the doctor.  The veteran 
stated that he learned he had pernicious anemia in March 
1998.  He also stated that his VA doctor told him it took 
years for B12 deficiency to show up, and it was probably 
detectable before his discharge from service.    

In a June 2002, VA examination report the examiner indicated 
that the veteran's medical records were reviewed and that the 
examiner had consulted with a specialist.  The examiner noted 
medical records showing that in October 1997, a B12 
deficiency was diagnosed.  At that time, the veteran's B12 
level was 217.  It was further noted that a CBC was not done, 
but the veteran had a positive intrinsic factor antibody 
test.  The veteran was not given a Schillings test.  It was 
observed that the veteran subsequently began receiving 
monthly B12 injections for treatment of pernicious anemia.  
The examiner noted that the veteran did not have a family 
history of pernicious anemia, was not a vegetarian, and did 
not have abdominal surgery or parasitic infection; which 
would be possible causes of B12 deficiency.  

The examiner stated that when examined, the veteran was 
asymptomatic.  A review of his lab tests dating back to the 
year prior to when he was diagnosed, showed that CBC was 
within normal limits, including a normal MCV.  The examiner 
noted that lab tests dating back to April 12,1994 were also 
within normal limits with a normal WBC, Hgb, HCT, platelet 
count, and MCV.  The veteran had, at no point in time, 
displayed macrocytic anemia, but did have a low level of B12 
in October 1997.  The examiner noted that the veteran 
continued to receive monthly B12 injections.

The examiner reviewed the veteran's military records and 
CBC's for 1984, 1994, 1995, 1996, and 2002.  The examiner 
noted that in 1997, when the veteran was 41, pernicious 
anemia and hereditary autoimmune disorder had been diagnosed.  
The examiner commented that this disorder rarely manifested 
before the age of 35.  The veteran had no other reported 
autoimmune diseases.  Regarding whether the pernicious anemia 
had had its onset during the veteran's period of service, the 
examiner concluded that it was highly probable that the 
veteran did in fact have a B12 deficiency at the time of 
discharge in 1994, since vitamin B12 deficiency develops more 
than three years after vitamin B12 absorption ceased.  

The examiner noted that B12 deficiency was generally 
indicative of macrocytic anemia, and at no point in the 
veteran's routine laboratory evaluations (CBC's) was there 
evidence of a macrocytosis as would be evident by an elevated 
MCV, i.e. greater than 100.  The examiner added that there 
was no documentation that the veteran had a macrocytic anemia 
at the time of his diagnosis in 1997, although he did have an 
incidental finding of a low B12 level, and documented 
intrinsic factor antibody.   

An April 2003 VA examination report and opinion was rendered 
by the VA physician who consulted with the examiner 
conducting the June 2002 examination.  The current examiner 
indicated that the veteran's medical records were reviewed.  
The VA physician also noted that the record showed that one 
year prior to the diagnosis of B12 deficiency in 1997, the 
veteran's CBC's were normal, including a normal MCV.  The VA 
physician found that lab tests dating back to April 1994 were 
also within normal limits.  There was no evidence from the 
laboratory tests that the veteran had macrocytic anemia, but 
he did have a low B12 level in October 1997, and pernicious 
anemia was diagnosed in 1997.  

The VA physician commented that the diagnosis of B12 
deficiency might take years, because of the long half-life of 
B12 in the body, and the fact that it was stored in the 
liver.  The VA physician also stated that sometimes a patient 
could be B12 deficient with a normal white count.  This was 
because such patients had a mixed vitamin deficiency that 
meant they might also have an iron deficiency.  

Given that the veteran was discharged in 1994, and pernicious 
anemia was diagnosed in 1997, the physician found it was at 
least as likely as not that the veteran might have had the 
beginnings of pernicious anemia in service or within one year 
of service discharge.   

In the June 2003, the same VA physician who issued the April 
2003 VA report, indicated that the veteran's chart revealed 
that he had no family history of pernicious anemia, had no 
gastric surgery, no abdominal surgery, no abdominal or 
parasitic infections, and was not a vegetarian.

After reviewing the veteran's chart, the VA physician did not 
see anything in the veteran's history that would lead the 
doctor to conclude that the veteran's vitamin deficiency was 
secondary to a disease or injury while in service.  The VA 
physician stated that megoblastic anemia was a rare effect of 
para-aminosalicylic acid which had been used in the treatment 
of tuberculosis.  The VA physician noted that the veteran did 
not have any history of taking this drug for the treatment of 
tuberculosis.  He did not take isoniazid and even if he did 
take this drug, the megaloblastic anemia should have 
disappeared within two weeks after stopping the medicine.  
The VA physician concluded that there was nothing else in the 
veteran's history to suggest that anything during his time in 
service contributed to the development of the B12 deficiency.  

The veteran submitted information about pernicious anemia due 
to Vitamin B deficiency from The Columbia University College 
of Physicians and Surgeons Complete Home Medical Guide in 
support of his contentions.  

Analysis

It is not in dispute that the veteran currently has 
pernicious anemia.  There is debate, however, as to whether 
the pernicious anemia had its onset in service and was simply 
not identified until later.

One VA examiner, after consulting with another physician, 
concluded that while B12 deficiency can be an indicator of 
anemia and B12 deficiency was probably present in service, 
the veteran did not have the type of anemia that was usually 
manifested by such deficiency.  

The physician who consulted with the first examiner has 
provided opinions in favor of, and against the claim.  In 
April 2003, the physician concluded that it was at least as 
likely as not that pernicious anemia was present in service.  
However, in June 2003 the same physician concluded that there 
was nothing in the history to suggest that anything during 
his time in the service contributed to the development of the 
B12 deficiency.

The medical text submitted by the veteran, reports that 
pernicious anemia is a form of megoblastic anemia and stems 
from B12 deficiency.  

The April and June 2003 opinions can be read together as 
saying that pernicious anemia as likely as not had its onset 
in service, but that no specific in-service factor could be 
identified as the cause of the B12 deficiency and anemia.  
The June 2002 opinion is outweighed by the veteran's medical 
text, and the April 2003 opinion.  The June 2003 opinion is 
not especially probative, since service connection does not 
require that specific causes of a disease be identified.  It 
is sufficient that the disease had its onset in service.  
38 U.S.C.A. § 1110.

The Board finds that the competent evidence is in at least 
equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for pernicious anemia is 
granted.


ORDER

Service connection for pernicious anemia is granted. 




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



